DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 12/4/2020.  Claims 1-20 are pending in the case.  Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (US 2010/0088619 A1, hereinafter Rath) in view of Austin et al. (US 7844911 B2 , hereinafter Austin) and Fast (US 2015/0142855 A1).

As to independent claim 1, Rath teaches a computer implemented method, comprising:

symbols, figures, or any kind of shape.” Paragraph 0016);
	receiving, at the view interface system via the communications channel from the backend view controller, an indication the data set is exposed by the backend view controller (“At block 115, a data source is retrieved from backend data.” Paragraph 0016, “A backend data 270 provides data sources.  In one embodiment, the data sources are remote data and they are linked to the system 200 by a web service connection or any other type of connection.  The data sources may contain sales data, logistic data or any other kind of data.  A visualization object environment module 250 maps parameters from the data sources to properties of the visualization objects” Paragraph 0018, Fig. 2a);
	Rath does not appear to expressly teach performing, based on the indication, two-way data binding of the data set to interface objects associated with the view format and provided by the view interface system to form a user interface based on the view format, wherein the two-way data binding further comprises:
		facilitating, by the backend view controller, a connection between the data set and the interface objects;

		transmitting, from the view interface system to the backend view controller, a second update when an interface object of the interface objects is modified, wherein the second update results in updating the second state to a third state of the data set:
		displaying, by the view interface system, the user interface; and
	transmitting, by the view interface system for processing by the backend view controller, a user input associated with the manipulating the displayed data.
	Austin teaches performing, based on the indication, two-way data binding of the data set to interface objects associated with the view format and provided by the view interface system to form a user interface based on the view format (Austin: in some instances, GUI elements as configured for the dataflow can both subscribe and publish, see e.g. column 4 lines 64-65 and column 16 lines 28-32 and especially the teaching of a two-way knob GUI control per column 27 line 49 -column 28 line 35 per this example it is feasible for changes in the data value corresponding to the knob then results in an adjustment of the knob for example), wherein the two-way data binding further comprises:
	facilitating, by the backend view controller, a connection between the data set and the interface objects (Austin: two-way exchange of data column 27 line 49 -column 
	receiving, from the backend view controller by the view interface system, a first update when a property of the data set is modified (The developer may then configure the GUI element to … to subscribe to data from a data source.” Col. 3 line 62 - Col. 4 line 5);
	transmitting, from the view interface system to the backend view controller, a second update when an interface object of the interface objects is modified, wherein the second update results in updating the second state to a third state of the data (Austin: GUI elements as configured for the dataflow can both subscribe and publish, see e.g. column 4 lines 64-65 and column 16 lines 28-32 and especially the teaching of a two-way knob GUI control per column 27 line 49 -column 28 line 35 per this example it is feasible for changes in the data value results in updating the second state to a third state of the data value),
displaying, by the view interface system, the user interface (update the value displayed by the GUI, Col. 28 lines 30-31).
	transmitting, by the view interface system for processing by the backend view controller, a user input associated with the manipulating the displayed data (“the GUI control is configured to publish its data, the new value is published to the configured data target/source to which the GUI control of the first control program is configured to publish and subscribe” Col. 28 lines 20-25).
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rath to 
	Rath and Austin do not appear to expressly teach wherein the first update represents a delta between the first state and a second state of the data set and wherein the second state reflects a modification to the property of the data set.
	Fast teaches wherein the first update represents a delta between the first state and a second state of the data set and wherein the second state reflects a modification to the property of the data set (“The request 330 may include delta links to retrieve 
the changes.  Based on the delta links the data producer 304 may send data 340 that has changed since the time stamp indicated by the delta links.  The server 306 may parse received data from the data producer 304 and transform 350 the data into the 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rath and Austin to comprise wherein the first update represents a delta between the first state and a second state of the data set and wherein the second state reflects a modification to the property of the data set. One would have been motivated to make because it provides the benefit of ensuring that only deltas are checked and transmitted. This will result in greater efficiency in transmitting data from backend to the client in Rath and Austin.

As to dependent claim 2, Rath teaches the method of claim 1, Rath further teaches wherein the view format comprises at least one of a two-dimensional interface, a three-dimensional interface, or a virtual reality interface (Scenes 215 may be two-dimensional (2D), three-dimensional (3D), geographical 2D, and geographical 3D representations, paragraph 0018).

As to dependent claim 3,   Rath teaches the method of claim 1, Rath further teaches the method further comprising:
receiving, at the view interface system, a second data set request to display the data set in a second view format, wherein the second view format is different from the view format(at block 100 and at block 105 a scene and a visualization object are selected. The scene catalogue 210 includes a number of scenes 215);

receiving, at the view interface system via the communications channel from the backend view system, the data set (“A backend data 270 provides data sources.” Paragraph 0018-0020
performing, by the view interface system, another data binding of the data set to second interface objects associated with the second view format to form a second user interface based on the second view format(“A visualization object environment module 250 maps parameters from the data sources to properties of the visualization objects.” Paragraph 0018, FIG. 2b is a block diagram of an embodiment of the mapping between a visualization object and data sources.); and
displaying, by the view interface system, the second user interface (At block 135, the visualization object is displayed on the scene on the display 260).
Rath does not appear to expressly teach two-way data binding of the data set to interface objects. However, Austin teaches two-way data binding of the data set to interface objects (Austin: in some instances, GUI elements as configured for the dataflow can both subscribe and publish, see e.g. column 4 lines 64-65 and column 16 lines 28-32 and especially the teaching of a two-way knob GUI control per column 27 line 49 -column 28 line 35 per this example it is feasible for changes in the data value corresponding to the knob then results in an adjustment of the knob for example).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rath to 

As to dependent claim 6,   Rath teaches the method of claim 1, Rath further teaches the method further comprising:
receiving, by the view interface system, a data notification regarding a change to at least one data element in the data set (“If the data in the backend system changes, all affected visualization objects could be informed to update themselves.” Paragraph 0022); and
updating, based on the data notification, the user interface to reflect the change to the at least one data element(“any change in the backend data 270 will update the displayed content.” Paragraph 0020).

As to dependent claim 7,    Rath taches the method of claim 6, Rath further teaches the method further comprising:
updating, based on the data notification, a second user interface to reflect the change to the at least one data element (“any change in the backend data 270 will update the displayed content.” Paragraph 0020).

As to dependent claim 11, Rath teaches the system of claim 8, Rath further teaches wherein the view format is a two-dimensional interface and the second view 

Claims 8-10 and 13-14 reflect a system embodying the limitations of claims 1-3 and 6-7 therefore the claims are rejected under similar rationale.

Claims 15-18 and 20 reflect a non-transitory computer-readable device embodying the limitations of claims 1-3, 11, 6 therefore the claims are rejected under similar rationale.

Claims 4-5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. in view of Austin et al., Fast and Braghin et al. (US 2017/0185609 A1, hereinafter Braghin),

As to dependent claim 4,    Rath teaches the method of claim 3, Rath further teaches wherein the view format is a two-dimensional interface and the second view format is one of a three-dimensional interface or a virtual reality interface(Scenes 215 may be two-dimensional (2D), three-dimensional (3D), geographical 2D, and geographical 3D representations, paragraph 0018).
Rath does not appear to expressly teach that the view interface system transmits to the backend view controller requests associated with the view format and the second view format.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rath to comprise the view interface system transmits to the backend view controller requests associated with the view format and the second view format. One would have been motivated to make such a combination because it “provides a speedup of the development of web-based data visualization.  It is also possible to render multiple visualizations using the same backend (i.e., a one to many mapping)” Braghin paragraph 0019.
 
As to dependent claim 5,    Rath teaches the method of claim 1, Rath does not appear to expressly teach the performing further comprising:
identifying a view adapter installed on the view interface system that is associated with the view format; and
connecting the view interface system to the backend view controller through the view adapter.
Braghin teaches identifying a view adapter installed on the view interface system that is associated with the view format (“The Frontend 430 includes View Logic 431 and a plurality of different Visualization Libraries 441, 442. . . , 44N.  Each Visualization 
connecting the view interface system to the backend view controller through the view adapter (The Backend 410 and the Frontend 430 are configured to communicate with one another over the Network 420)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rath to comprise identifying a view adapter installed on the view interface system that is associated with the view format; and connecting the view interface system to the backend view controller through the view adapter. One would have been motivated to make such a combination because it “provides a speedup of the development of web-based data visualization.  It is also possible to render multiple visualizations using the same backend (i.e., a one to many mapping)” Braghin paragraph 0019.

Claim 12 reflects a system embodying the limitations of claim 5, therefore the claim is rejected under similar rationale.

Claim 19 reflects a non-transitory computer-readable device embodying the limitations of claim 5, therefore the claim is rejected under similar rationale.

Response to Arguments
Applicant’s prior art arguments have been considered but are moot in view of the new rejections presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171